DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part the following (emphasis added):
forming a thermal oxide layer on a substrate; 
forming a patterned semiconductor layer on the thermal oxide layer, wherein a first portion of the patterned semiconductor layer forms a bottom grating line of a coupler, a second 25Attorney Docket No. P20200458US00/4630.3320001 portion of the patterned semiconductor layer forms a sacrificial layer, and a third portion of the patterned semiconductor layer forms a substrate layer; 
forming an image sensor on the substrate layer….

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 8,873,901 B2) and Ellis-Monaghan et al. (US 9,274,283 B1).
Re. Claim 1, Kang et al. discloses a method, comprising: 
forming a first oxide layer 110 on a substrate 100 (Fig. 6; col. 5 lines 5-10; col. 7 lines 64-67; col. 8 lines 1-5); 
forming a patterned template layer 125 with first and second trenches 101 on the first oxide layer 110, wherein a material (e.g. SiO2) of the patterned template layer 125 has a first refractive index (Figs. 8-10; col. 8 lines 9-37); 
forming a first portion 230 of a waveguide 200 and a first portion 240 of an optical coupler 300 within the first and second trenches 101, respectively (Figs. 11-17; col. 5 lines 14-33; col. 8 lines 38-67; col. 9 lines 1-53); 
forming a second portion 131 of the waveguide 200 and a second portion 131 of the optical coupler 300 on a top surface of the patterned template layer 125, wherein the waveguide 200 and the optical coupler 300 comprise materials (e.g. Si) with a second refractive index that is greater than the first refractive index (Figs. 18-19; col. 8 lines 18-20; col. 9 lines 54-67; col. 10 lines 1-2).
depositing a cladding layer on the second portions of the waveguide and optical coupler.  
Ellis-Monaghan et al. discloses an optoelectronic integrated circuit 100 comprising an optical waveguide with a first portion 191 and a second portion 192, and an optical coupler 193 with a first portion 153 and a second portion 153, wherein a cladding layer 140 is deposited on the second portions 192/153 of the waveguide and the optical coupler (Figs 1-2; col. 5 lines 30-39; col. 7 lines 3-7 and 34-49; col. 8 lines 3-10).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Ellis-Monaghan et al. discloses the cladding layer provides additional mechanical protection to the integrated circuit (col. 14 lines 51-65), thereby leading to a more robust circuit.  
Re. Claim 2, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. also discloses forming the first oxide layer 110 comprises growing a thermal oxide layer on the substrate 100 (col. 8 lines 1-5).  
Re. Claim 3, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. also discloses forming the patterned template layer 125 comprises depositing an oxide layer with a chemical vapor deposition process (col. 8 lines 9-37).  
Re. Claim 4, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. also discloses forming the first portion 230 of the waveguide 200 and the first portion 240 of the optical coupler 300 comprises depositing a dielectric layer within the first and second trenches 101 of the patterned template layer 
Re. Claim 5, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. discloses the forming the second portion 230 of the waveguide 200 and the second portion 240 of the optical coupler 300 comprises: depositing a dielectric layer on the patterned template layer 125 (Figs. 11-13; col. 8 lines 49-67; col. 9 lines 1-8); and patterning a portion of the dielectric layer that is disposed on a top surface of the patterned template layer 125 (Figs. 14-17; col. 9 lines 42-53).  
Re. Claim 6, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. discloses forming the second portion 230 of the waveguide 200 and the second portion 240 of the optical coupler comprises: depositing a dielectric layer with the second refractive index on the patterned template layer 125 (Figs. 11-12; col. 8 lines 38-48); polishing (e.g. CMP) a portion of the dielectric layer that is disposed on a top surface of the patterned template layer 125 to form a polished layer (Fig. 13; col. 9 lines 3-8); and patterning the polished layer (Figs. 14-17; col. 9 lines 42-53).  
Re. Claim 7, Kang et al. and Ellis-Monaghan et al. render obvious the method as discussed above. Kang et al. discloses the forming the second portion 131 of the waveguide 200 comprises: depositing a dielectric layer on the patterned template layer 125 (Figs. 12-13; col. 8 lines 49-67; col. 9 lines 1-8); and patterning a portion of the dielectric layer that is disposed on the first portion 230 of the waveguide 200 (Figs. 14-17; col. 9 lines 42-53).  
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 8, the prior art does not disclose or reasonably suggest the method as required, wherein the forming the second portion of the optical coupler comprises: depositing a dielectric layer on the patterned template layer; and patterning a portion of the dielectric layer that is non-overlapping with the first portion of the optical coupler.  
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While multi-level gratings are known in the prior art, such as Van Vaerenbergh et al. (US 2020/0341200 A1), the prior art does not disclose or reasonably suggest a multi-level non-overlapping grating and rib/slab waveguide arrangement as required by the claim.
Re. Claim 9, the prior art does not disclose or reasonably suggest the method as required, further comprising forming a polish stop layer on the patterned template layer.  
highlighted above in combination with the remaining limitations of the claims.  Kang et al. discloses the use of a polish stop layer (i.e. the first oxide layer acts as a polish and etching stopping layer, see col. 8 lines 28-29), but not as required by the claim (i.e. on the patterned template layer).  Providing Kang et al. with a polish stop layer as oriented in the claim would not have been obvious to one of ordinary skill, as the patterned template layer is recessed within the trench and layers oriented above the patterned template layer are patterned with an etching technique, instead of polishing techniques.
Re. Claim 10, the prior art does not disclose or reasonably suggest the method as required and further comprising depositing an etch stop layer between the first oxide layer and the patterned template layer.  
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Kang et al. discloses the use of an etch stop layer, but not as required by the claim (i.e. between the first oxide layer and the patterned template layer).  Providing Kang et al. with an etch stop layer as oriented in the claim would interfere with the etching method required by Kang et al., and as such would not have been obvious to one of ordinary skill.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an optical device, comprising a waveguide slab portion disposed on the rib portion and the tapered portion of the waveguide, and a grating coupler with a bottom grating line disposed within the non-thermal oxide layer and a top grating line disposed on a top surface of the non-thermal oxide layer, and wherein the top and bottom grating lines are non-overlapping with respect to each other; in combination with the remaining limitations of the claims.
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While multi-level gratings are known in the prior art, such as Van Vaerenbergh et al. (US 2020/0341200 A1), the prior art does not disclose or reasonably suggest a multi-level non-overlapping grating and rib/slab waveguide arrangement as required by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/2/22